Citation Nr: 0021276	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  93-16 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
duodenal ulcer disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to January 
1959 and from February 1959 to February 1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating action 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied the veteran's claims for increase.  In March 1993, the 
RO increased the rating for tinea versicolor to the present 
level of 10 percent.

The Board remanded the case in June 1995 and December 1998 
for further development.  

The case was most recently certified to the Board by the 
Columbia, South Carolina RO.  

REMAND

The veteran contends that his service-connected skin and 
ulcer disabilities are more severe than the current ratings 
indicate.  When a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

From a review of the claims folder and the development 
conducted to date, however, the Board finds that the case 
must be remanded again in order to fulfill the duty to assist 
and comply with due process.  When the Board reviewed the 
veteran's appeal in December 1998, it was noted that the 
disabilities at issue had not been clinically evaluated since 
1993.  The RO was instructed to obtain all pertinent 
treatment records and then afford the veteran appropriate VA 
examinations.  

In July 1999, the veteran responded to the RO's request for 
information regarding treatment received for his skin and 
ulcer disorders and identified several treatment providers 
and approximate dates of service.  The RO attempted to obtain 
records from a private physician identified by the veteran.  
There was no attempt, however, to obtain records of treatment 
in 1999 from the Charleston VAMC.  Records of any current 
treatment of the disability for which the veteran is seeking 
increased compensation may be highly probative with respect 
to his appeal.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining treatment records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Fulfillment of the statutory duty to assist also includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this regard, the Board finds that it would receive greater 
benefit from the March 2000 dermatological examination if 
unenhanced color photographs were taken as was offered by the 
examiner.  Moreover, if upon review of the aforementioned 
1999 VA treatment records the RO finds that the appellant has 
received medical care for moderate or greater recurring ulcer 
symptomatology, or for anemia, then a new examination is in 
order.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
copies of all records from the treatment 
sources identified by the veteran in his 
July 1999 statement, which have not been 
previously secured.  The RO is 
specifically referred to the veteran's 
notation of treatment in 1999 at the 
Charleston VAMC.  If no records of 
treatment are available the veteran 
should be informed.

2.  After the treatment records requested 
above have been obtained and reviewed, 
the veteran should be afforded a VA 
dermatological examination for the 
purpose of securing unenhanced color 
photographs of any and all areas affected 
by tinea versicolor.  

3.  After the treatment records requested 
above have been obtained and reviewed, 
the veteran should also be afforded a VA 
gastrointestinal examination if and only 
if the treatment records show evidence of 
anemia, and/or moderate or greater 
recurring ulcer symptomatology.

4.  For any examination conducted the 
examiner(s) must review the claims 
folder, including any additional records 
secured pursuant to this REMAND.  All 
indicated tests and studies should be 
performed.  Based on the examination and 
review of the claims folder, the 
examiner(s) must offer opinions as to the 
nature and degree to which tinea 
versicolor and a duodenal ulcer disorder 
cause disability.  A complete rationale 
for any opinion expressed must be 
provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

